DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. 8,628,289 and Trammell 6,530,735.
In Re Claims 8-10 and 12-14, Benedict et al. teaches a ceiling conveyance vehicle/ceiling conveyance vehicle system comprising:										a traveling wheel (61, Fig. 7) to roll on a track (22, 25, 26, Fig. 7) including a first track (25) extending in a first direction and a second track (26) extending in a second direction different from the first direction;												a main body (30, Fig. 5) below the track and coupled to the traveling wheel;				a direction changer (Column 7, Lines 1-16) to change between a first state in which the traveling wheel rolls on the first track and a second state in which the traveling wheel rolls on the second track, with an orientation of the main body with respect to the track maintained;					an article holder (28) capable of holding an article (articles, Fig. 2);					a hoisting-and-lowering driver (52) to hoist and lower the article holder;	and				the ceiling conveyance vehicle (30) travels on the track (22). (See Fig. 2) 
Benedict et al. do not teach a lateral slider to slidingly move the hoisting-and-lowering driver in a horizontal, linear direction; and										a first rotational driver to rotationally drive the lateral slider around a first perpendicular axis with respect to the main body.
Trammel et al. teach a lateral slider (140) to slidingly move the hoisting-and-lowering driver (302) in a horizontal, linear direction; and									a first rotational driver to rotationally drive the lateral slider around a first perpendicular axis with respect to the main body; (Column 15, Lines 30-43, Fig. 14b) and						a second rotationally driver (phi, Fig. 14b) to rotationally drive the article holder or the hoisting-and-lowering driver around a second perpendicular axis with respect to the lateral slider; and 	wherein the second rotationally driver rotates the article holder or the hoisting-and-lowering driver in a range of at least 180 degrees around the second perpendicular axis based on the linear direction; (Column 8, 56-64) and										a controller (70, Fig. 4A, Fig. 30) to drive the first rotational driver to rotate the lateral slider around the first perpendicular axis while moving toward a transfer position to perform transfer of an article with respect to a transfer destination; and 								wherein the controller sets a rotational position of the lateral slider such that the linear direction in which the lateral slider slidingly moves and the transfer destination overlap with each other in a plan view when the main body has stopped at the transfer position. (See Fig. 14B) (Column 15, Lines 30-43)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a lateral slider and first rotational driver to the ceiling conveyance vehicle of Benedict et al. as taught by Trammmel et al. in order to access spaces while limiting footprint.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 												Stadie et al., Suzuki and Hognaland teach an overhead vehicle traveling on a track comprising a first track and a second track in a second direction different than the first track with hoisting and lowering of an article below the track.										Takai, Ito, Murata et al. and Doherty et al. teach an overhead vehicle comprising a lateral transfer mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652